Name: Council Regulation (EEC) No 1466/86 of 13 May 1986 fixing, for the 1986/87 marketing year, the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 133/24 Official Journal of the European Communities 21.5.86 COUNCIL REGULATION (EEC) No 1466/86 of 13 May 1986 fixing, for the 1986/87 marketing year, the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular paragraphs 8 and 9 of Protocol 4 on cotton, as amended by the Act of Accession of Spain and Portugal, and in particular by Protocol 1 4 thereto, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas paragraph 8 of Protocol 4 states that the guide price for cotton that has not been ginned is to be fixed annually by reference to the criteria laid down in para ­ graphs 2 and 3 of that Protocol ; whereas paragraph 9 states that the quantity of cotton for which aid shall be granted in full is to be fixed annually by reference to the criteria laid down in paragraph 3 ; Whereas reference to these criteria gives the guide price and the quantity of cotton indicated below ; Whereas under Articles 68 and 236 of the Act of Accession of Spain and Portugal a price level identical to that of the common prices has been applied in both countries , HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1986/87 marketing year the guide price for unginned cotton shall be 96,02 ECU/ 100 kg . 2 . The price referred to in paragraph 1 shall be for cotton :  containing 14 % moisture and 3 % of inorganic extraneous matter,  with the characteristics required to yield, after ginning, 54 % of seed and 32 % of fibres of grade No 5 , as defined in Greece , with a length of 28 mm. Article 2 1 . For the 1986/87 marketing year the quantity of cotton referred to in point (a) of the second subpara ­ graph of paragraph 9 of Protocol 4 shall be 752 000 tonnes . 2 . The quantity of cotton referred to in paragraph 1 shall be unginned cotton of the quality indicated in Article 1 (2). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN O OJ No C 85 , 14 . 4 . 1986 , p. 26 . (2) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). C) OJ No C 118 , 20 . 5 . 1986, p 1 .